NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         JUN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

NICOLAS CASTANEDA RODRIGUEZ;                     No. 10-70502
et al.,
                                                 Agency Nos. A096-353-245
               Petitioners,                                  A096-353-246
                                                             A096-353-247
  v.                                                         A096-353-248

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Nicolas Castaneda Rodriguez, Agustina Alvarado Avila, Martin Castaneda

Alvarado, and Maria del Rosario Castaneda Alvarado, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen and reissue. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, Socop-

Gonzalez v. INS, 272 F.3d 1176, 1187 (9th Cir. 2001) (en banc), and we deny the

petition for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen and reissue on the ground that it was untimely, see 8 C.F.R. § 1003.2(c)(2),

and petitioners did not demonstrate the due diligence required to obtain equitable

tolling of the filing deadline, see Socop-Gonzalez, 272 F.3d at 1193 (tolling applies

where “despite all due diligence, the party invoking equitable tolling is unable to

obtain vital information bearing on the existence of the claim” as a result of

circumstances beyond his control) (alterations and citation omitted).

      In light of our disposition, we need not address petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                      10-70502